DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-7, 9-14, 16-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipate by Kim et al. (US10269125) (hereafter Kim).
 	Regarding claim 1, Kim discloses a system for detecting an object within sensor data, the system comprising a hardware processor coupled to non-transitory memory programmed with executable instructions for an interface (col. 16 lines 18-38) to receive tracking data that defines the detected object within the sensor data (col. 2 lines 44-52 discloses tracking at least one object by using a CNN including a tracking network, including steps of: (a) a testing device, generating at least one feature map by using a current video frame of an inputted video, and instructing an RPN to apply at least one operation to the feature map, to thereby generate information on one or more proposal boxes corresponding to the object, see, Fig. 2, the video frame, col. 10 lines 19-26 discloses FIG. 3, if a video taken by a vision sensor, not illustrated, is inputted, the testing device 100 may acquire or support another device to acquire the current video frame VF of the video, and may instruct one or more convolutional layers 121 to apply one or more convolution operations to the current video frame VF, to thereby output the feature map); and an object detector for detecting the object within the sensor data to generate the tracking data (see, abstract, the tracking an object by CNN, col. 1 lines 10-18 discloses tracking at least one object by using a CNN including a tracking network; and more particularly, to the method for tracking the object by using the CNN including the tracking network, including steps of: (a) generating at least one feature map by using a current video frame of an inputted video, and instructing an RPN to apply at least one operation to the feature map, to thereby generate information on one or more proposal boxes corresponding to the object), the object detector configured to modulate its operations based on a location of the sensor data and transmit the tracking data (see, Fig. 6, the adjusted bounding box based on the Kalman filter prediction feedback using error covariance matrix, see, 123 is Kalman filter algorithm to generate the adjusted bounding box, ABB, col. 2 lines 58-65, generating at least one estimated bounding box, wherein the estimated bounding box corresponding to the estimated state vector includes information on an estimated position, on the current video frame, tracked from a location of the previous bounding box, and (i-3) determining at least one specific proposal box selected by referring to the estimated bounding box among the proposal boxes as at least one seed box, here adjusting the bounding box is interpreted as modulating the operation using bounding box), the tracking data defining a spatial extent of the object (see, Fig. 6, the current bounding box interpreted as the spatial extent which is tracking data).
 	Regarding claims 2 and 10, Kim further discloses the system wherein the object detector operates by a function that changes based on the location of the sensor data to process the sensor data for detecting the object (see, col. 14 lines 14-42 discloses Then, the processor 220 may perform (i) a first process of generating at least one feature map by using the current video frame, and instructing the RPN to apply at least one operation to the feature map, to thereby generate information on one or more proposal boxes corresponding to the object, (ii) a second process of (ii-1) generating at least one estimated state vector of at least one previous bounding box, which has at least one possibility of including the object on the current video frame, from at least one previous state vector of the previous bounding box corresponding to the object positioned on a previous video frame by using the Kalman filter algorithm, (ii-2) generating at least one estimated bounding box, wherein the estimated bounding box corresponding to the estimated state vector includes information on an estimated position, on the current video frame, tracked from a location of the previous bounding box, and (ii-3) determining at least one specific proposal box selected by referring to the estimated bounding box among the proposal boxes as at least one seed box, (iii) a third process of instructing the pooling layer to pool at least one region, corresponding to the seed box, on the feature map, to thereby generate at least one feature vector, and instructing the FC layer to apply at least one fully connected operation to the feature vector, to thereby generate at least one regression delta and at least one class score corresponding to the specific proposal box, and (iv) a fourth process of generating at least one current bounding box corresponding to the object on the current video frame by referring to the regression delta and the seed box, and adjusting the current bounding box by using the Kalman filter algorithm).
 	Regarding claims 3 and 11, Kim further discloses the system further comprising a feature extractor to extract features from the sensor data based on the location for the object detector (col. 2 lines 44-52 discloses tracking at least one object by using a CNN including a tracking network, including steps of: (a) a testing device, generating at least one feature map by using a current video frame of an inputted video, and instructing an RPN to apply at least one operation to the feature map, to thereby generate information on one or more proposal boxes corresponding to the object, see, Fig. 2, the video frame, col. 10 lines 19-26, see, Fig. 6, the 123 filter changes or adjusting the coordinates based on the prediction and feedback which is interprets as modulate based on location which is bounding box data).
 	Regarding claims 4 and 12, Kim further discloses the system wherein the object detector uses features or filters that modulate based on the location to process the sensor data for detecting the object (see, Fig. 6, the 123 filter changes or adjusting the coordinates based on the prediction and feedback which is interprets as modulate based on location which is bounding box data).
 	Regarding claims 5, 13 and 17, Kim further discloses the system wherein the object detector uses the features or filters by parameterizing features by the location (see, col. 13 lines 64-67 and col. 14 lines 1-3, the learning device may instruct at least one loss layer, not illustrated, to generate at least one loss by referring to said each regression delta for training and said each class score for training corresponding to each of the proposal boxes for training, to thereby learn parameters of the FCN 125 and the convolutional layers 121 by backpropagating the loss).
Regarding claims 6 and 18, Kim further discloses the system wherein the object detector is a neural network-based object detector, wherein the object detector parameterizes transformation operations by the location (see, col. 13 lines 64-67 and col. 14 lines 1-3, the learning device may instruct at least one loss layer, not illustrated, to generate at least one loss by referring to said each regression delta for training and said each class score for training corresponding to each of the proposal boxes for training, to thereby learn parameters of the FCN 125 and the convolutional layers 121 by backpropagating the loss).
 	Regarding claims 7, 14 and 19, Kim further discloses the system wherein the object detector selects, for the location, an appropriate filter or transformation for parameterizing the filter operations (see, Fig. 6, feedback based on the Kalman filter prediction, and adjusting the bounding box parameters).
	Regarding claim 9, Kim discloses a computer implement method for detecting an object within sensor data, the method comprising: processing the sensor data using a processor that accesses non-transitory memory storing the sensor data to detect the object by an object detector that modulates its operations based on location of the sensor data (see, Fig. 6, the adjusted bounding box based on the Kalman filter prediction feedback using error covariance matrix, see, 123 is Kalman filter algorithm to generate the adjusted bounding box, ABB, col. 2 lines 58-65, generating at least one estimated bounding box, wherein the estimated bounding box corresponding to the estimated state vector includes information on an estimated position, on the current video frame, tracked from a location of the previous bounding box, and (i-3) determining at least one specific proposal box selected by referring to the estimated bounding box among the proposal boxes as at least one seed box), generating output data that defines the detected object within the sensor data based on the processed sensor data(see, abstract, the tracking an object by CNN, col. 1 lines 10-18 discloses tracking at least one object by using a CNN including a tracking network; and more particularly, to the method for tracking the object by using the CNN including the tracking network, including steps of: (a) generating at least one feature map by using a current video frame of an inputted video, and instructing an RPN to apply at least one operation to the feature map, to thereby generate information on one or more proposal boxes corresponding to the object); updating an interface coupled to the processor with visual elements for the output data to visually indicated the detected objects within a visualization of the sensor data (see, Fig. 4, visually indicating the car, col. 5 lines 28-48 discloses ii) generating at least one estimated bounding box, wherein the estimated bounding box corresponding to the estimated state vector includes information on an estimated position, on the current video frame, tracked from a location of the previous bounding box, and (iii) determining at least one specific proposal box selected by referring to the estimated bounding box among the proposal boxes as at least one seed box, (III) instructing at least one pooling layer to pool at least one region, corresponding to the seed box, on the feature map, to thereby generate at least one feature vector, and instructing at least one FC layer to apply at least one fully connected operation to the feature vector, to thereby generate at least one regression delta and at least one class score corresponding to the specific proposal box, and (IV) generating at least one current bounding box corresponding to the object on the current video frame by referring to the regression delta and the seed box, and adjusting the current bounding box by using the Kalman filter algorithm which is updating).
Regarding claim 16, Kim further discloses a system for producing an object detector for detecting objects in sensor data, the object detector modulating its operations based on location of the sensor data (see, Fig. 6, the adjusted bounding box based on the Kalman filter prediction feedback using error covariance matrix, see, 123 is Kalman filter algorithm to generate the adjusted bounding box, ABB, col. 2 lines 58-65, generating at least one estimated bounding box, wherein the estimated bounding box corresponding to the estimated state vector includes information on an estimated position, on the current video frame, tracked from a location of the previous bounding box, and (i-3) determining at least one specific proposal box selected by referring to the estimated bounding box among the proposal boxes as at least one seed box), the system comprising: a processor coupled to memory storing executable instructions for causing the processor to define features or filters that modulate based on a location of a plurality of locations (see, Fig. 6, the adjusted bounding box based on the Kalman filter prediction feedback using error covariance matrix, see, 123 is Kalman filter algorithm to generate the adjusted bounding box, ABB, col. 2 lines 58-65, generating at least one estimated bounding box, wherein the estimated bounding box corresponding to the estimated state vector includes information on an estimated position, on the current video frame, tracked from a location of the previous bounding box, and (i-3) determining at least one specific proposal box selected by referring to the estimated bounding box among the proposal boxes as at least one seed box), and train the object detector using training data processed based on the defined features or filters (col. 3 lines 45-64, (a), a learning device (i) has instructed the convolutional layer to apply one or more convolution operations to at least one training image, to thereby generate at least one feature map for training, (ii) (ii-1) has instructed the RPN to generate each of one or more proposal boxes for training corresponding to each region estimated as including at least one object for training on the feature map for training, (ii-2) has instructed the FCN to apply one or more full convolution operations to the feature map for training, to thereby generate at least one position sensitive score map for training, (iii) has instructed the pooling layer to pool said each region on the position sensitive score map for training, to thereby generate each regression delta for training and each class score for training corresponding to each of the proposal boxes for training, and (iv) has instructed at least one loss layer to generate at least one loss by referring to said each regression delta for training, said each class score for training, and each of their corresponding GTs, to thereby learn parameters of the FCN and the convolutional layer by backpropagating the loss, fig. 10, Kalman filter, 223 weighs are updated based on current bounding box to adjust the bounding box and feedback to seed selecting layer).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sharma et al. (US 2020/0175372) (hereafter Sharma).
 	Regarding claim 8, 15 and 20, Kim does not explicitly disclose the system wherein the object detector is a neural network-based object detector, wherein the object detector implements unsupervised pruning of filters with low activations across layers of the neural network, the pruning being performed at the location independently to remove different filters for the location.  However, in same field of endeavor, Sharma teaches in paragraph [0005],  [0006], detect the pipeline code by filtering, from the one or more piping and instrumentation diagrams, one or more pipeline codes comprising a plurality of false positive pipeline codes, by implementing a Connectionist Text Proposal Network (CTPN) technique; extracting a set of contextual information from the symbol and learning a spatial location of one or more objects in the symbol by implementing a Fully Convolutional Neural Network (FCN) technique; capture the process flow of pipeline schematics is by pruning, via a filtering technique, each of the plurality of tree-shaped data structures, for filtering a set of false positive pipelines from the one or more piping and instrumentation diagrams; remove, by implementing the filtering technique, one or more pipelines from the one or more piping and instrumentation diagrams, wherein the one or more pipelines are represented in each of the plurality of tree-shaped data structure as a leaf node; and traverse each of the plurality of tree-shaped data structures starting from a root node and removing all nodes that do not lead to any inlet. [0059] (ii) Pipeline code to Pipeline Association—The one or more hardware processors 104 assign each of the detected pipeline codes to a nearest or closest pipeline based upon the Minimum Euclidean distance technique from any vertex of the bounding box of nearest to the nearest point on the line, because the nearest distance or Euclidian distance is used to determine the false positive, it interpreted as unsupervised neural network. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Sharma with the Kim, as a whole, so as to use the unsupervised pruning to remove the filters based on location, the motivation is to reducing the classifier size to improve the performance and by eliminating the harmful rules to increase the classification accuracy rate.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Creusot et al. (US 2021/0271905) discloses MULTI-MODAL, MULTI-TECHNIQUE VEHICLE SIGNAL DETECTION
	Das et al. (US 2021/0263525) discloses COMBINED TRACK CONFIDENCE AND CLASSIFICATION MODEL
Hori et al. (US 2021/0247201) discloses Method and System for Scene-Aware Interaction.
Das et al. (US 2021/0181758) discloses OBJECT DETECTION AND TRACKING.
Amato et al. (US 2021/0097354) discloses OBJECT DETECTION BASED ON OBJECT RELATION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/1/2022